In an action to recover damages for libel and slander, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated May 16, 1988, as denied their motion for leave to withdraw their demand for a trial by jury.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the defendants’ motion for leave to withdraw their demand for a trial by jury is granted.
The court erred in denying the defendants’ motion for leave to withdraw their demand for a trial by jury (see, Gonzalez v Concourse Plaza Syndicates, 41 NY2d 414; cf., L 1990, ch 582). Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.